Name: Commission Regulation (EEC) No 2775/85 of 2 October 1985 amending Regulation (EEC) No 2146/85 as regards the list of storage agencies holding currants from the 1984 harvest
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  prices;  marketing
 Date Published: nan

 No L 261 / 16 Official Journal of the European Communities 3 . 10 . 85 COMMISSION REGULATION (EEC) No 2775/85 of 2 October 1985 amending Regulation (EEC) No 2146/85 as regards the list of storage agencies holding currants from the 1984 harvest Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ( ! ), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2146/85 (4), the Greek storage agencies sell at a price fixed in advance the unprocessed currants from the 1984 harvest which they have purchased ; Whereas the storage agencies where the currants are stored are listed in Annex I to that Regulation ; whereas that list is not complete and the storage agency omitted should be added thereto ; Article 1 The following point 5 is hereby added to Annex I to Regulation (EEC) No 2146/85 : 5 . Kentriki syneteristiki enosi prostasias georgikon proionton nomou Messinias, Kalamata, Greece.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 123 , 9 . 5 . 1984, p . 25 . (4 OJ No L 199 , 31 . 7 . 1985, p . 24 .